         Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 1 of 38




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

POWERMAT TECHNOLOGIES
LTD., an Israel Limited Liability
Company,                               Case No. 6:21-cv-723

           Plaintiff,
v.                                     INJUNCTIVE RELIEF REQUESTED

Shenzhen DAK Technology Co., LTD       JURY TRIAL DEMANDED
d/b/a CHOETECH,
A China limited company,

           Defendant.




                              COMPLAINT
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 2 of 38




                               I.    PARTIES

       1.      Plaintiff Powermat Technologies Ltd. (“Powermat”) is an Israel

limited liability company with its principal place of business located at 94 Derech

Shlomo Shmeltzer, Bldg. Alon B, Kiryat Arie, Petah Tivka 4970602, Israel.

Powermat is the owner of the intellectual property asserted against Defendant in

this action.

       2.      Upon information and belief, Defendant Shenzhen DAK Technology

Co., Ltd. d/b/a Choetech (“Choetech” OR “Defendant”) is a Chinese limited

company having its principle office at 4B Tianchengge, Jiangnan Huafu,

Donghuan 2nd Rd, Longhua District, Shenzhen City, Guangdong Province, China

518109.

                    II.   JURISDICTION AND VENUE

       3.      This action arises under the Patent Laws of the United States, 35

U.S.C. §§ 1 et seq., thus this Court has jurisdiction over the subject matter pursuant

to 28 U.S.C. §§ 1331 and 1338.

       4.      This Court has personal jurisdiction over the Defendant because

Defendant markets, distributes offers for sale and/or sells infringing products

throughout the United States including to customers within this judicial district.

This Court has also specific personal jurisdiction over Defendant, because, as

described more thoroughly herein, it purposefully availed itself to, and enjoys the


                                          2
           Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 3 of 38




benefits of, the laws of Texas, it had sufficient minimum contacts with the State of

Texas and this District, this action arises out of these contacts, and exercising

jurisdiction over Defendant would be reasonable and comport with the

requirements of due process.

      5.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and

1400(b).

                       III.    FACTUAL BACKGROUND

A.    Asserted Intellectual Property

      6.    Powermat was started in 2006 to change the way people consume

power by doing away with cables and providing seamless wireless access to power

anywhere and anytime. Since then, Powermat has invested well over $100 Million

in research and development related to wireless charging. Powermat is one of the

pioneers of inductive charging.

      7.    Powermat has also participated in worldwide efforts to standardize

wireless charging including, for example, through the Wireless Power Consortium

(“WPC”) organization that created the Qi wireless charging standard (“Qi-

standard”). Powermat is identified on the WPC web site as one of the few entities

in the world having a licensing program related to the Qi-standard. The Qi-

standard is the most widely used wireless charging technology in the world for use

in consumer electronics and smartphones today.


                                         3
             Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 4 of 38




      8.      As a result of its innovative charging technology, Powermat has been

awarded a number of patents related to inductive charging.

      9.      U.S. Patent No. 9,006,937 (the “’937 patent”) titled “System and

Method for Enabling Ongoing Inductive Power Transmission” was duly and

legally issued on April 14, 2015. The ’937 Patent is a division of U.S. Patent No.

8,981,598 which was filed on August 9, 2011 and which is in turn a continuation-

in-part of U.S. Patent No. 8,188,619 which was filed on July 2, 2009. The ’937

Patent also claims priority to U.S. Provisional Application No. 61/129,526 which

was filed on July 2, 2008 and U.S. Provisional Application No. 61/129,859 which

was filed on July 24, 2008. A true copy of the ’937 Patent is attached hereto as

Exhibit A.

      10.     Powermat is the owner of all right, title and interest in the ’937 patent,

including the right to sue and recover for past infringement.

      11.     U.S. Patent No. 9,048,696 (the “’696 patent”) titled “Transmission-

Guard System and Method for an Inductive Power Supply” was duly and legally

issued on June 2, 2015. The ’696 Patent is a division of U.S. Patent No. 9,136,734

which was filed on September 16, 2010 and which in turn a continuation of

PCT/IL2008/0016141 which was filed on December 18, 2008. The ’696 Patent

also claims priority to U.S. Provisional Application No. 61/064,618 which was

filed on March 17, 2008, U.S. Provisional Application No. 61/129,526 which was


                                           4
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 5 of 38




filed on July 2, 2008, U.S. Provisional Application No. 61/129,859 which was filed

on July 24, 2008, and U.S. Provisional Application N. 61/129,970 which was filed

on Agust 4, 2008. A true copy of the ’696 Patent is attached hereto as Exhibit B.

      12.    Powermat is the owner of all right, title and interest in the ’696 patent,

including the right to sue and recover for past infringement.

      13.    U.S. Patent No. 9,099,894 (the “’894 patent”) titled “System and

Method for Coded Communication Signals Regulating Inductive Power

Transmission” was duly and legally issued on August 4, 2015. The ’894 Patent is a

division of U.S. Patent Application No. 8,981,598 which was filed on August 9,

2011 and which is in turn a continuation-in-part of U.S. Patent No. 8,188,619

which was filed on July 2, 2009. The ’894 Patent also claims priority to U.S.

Provisional Application 61/129,526 which was filed on July 2, 2008 and U.S.

Provisional Application No. 61/129,859 which was filed on July 24, 2008. A true

copy of the ’894 Patent is attached hereto as Exhibit C.

      14.    Powermat is the owner of all right, title and interest in the ’894 patent,

including the right to sue and recover for past infringement

 B. Defendant’s Infringing Products and Activities

      15.    Defendant markets, manufactures, distributes, imports, offers for sale,

has offered for sale, sells, has sold, advertises, and promotes a “CHOETECH Dual

Wireless Charger, 5 Coils Qi Certified Fast Wireless Charging Pad for iPhone


                                          5
              Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 6 of 38




12/12 Pro/12 Mini/SE /11/11 Pro Max/XS Max, Galaxy S20/Note 10, AirPods

Pro/2         (With     Adapter)”      on       at    least     Amazon       (see,

https://smile.amazon.com/CHOETECH-Wireless-Charging-Compatible-

Included/dp/B07KRZ9127/ref=sr_1_1?dchild=1&keywords=B07KRZ9127&qid=1

624654697&sr=8-1) as shown in the image below:




Upon information and belief Choetech also sells this charger and brick and mortar

stores throughout the United States. This charger shall be referred to as

“Defendant’s Product.”

        16.    Defendant’s Product is Qi-certified and therefore complies with the

Qi-standard. This is confirmed by the name of the product which states that it is

“Qi Certified” as shown in the image below:



                                            6
      Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 7 of 38




1.     U.S. Patent No. 9,006,937

17.    Claim 1 of the ’937 patent reads:

       1. An inductive power receiver operable to receive power from
       at least one inductive power outlet and to provide power to an
       electric load, the inductive power receiver comprising:

       at least one secondary inductive coil for forming an inductive
       couple with at least one primary inductive coil associated with
       the at least one inductive power outlet;

       a signal transmitter operable to provide feedback signals for the
       inductive power outlet; and

       a regulator operable to compare power received by the
       inductive power receiver with reference values and to select
       instruction signals accordingly;

       wherein the inductive power receiver is operable to send a
       perpetuation signal for the inductive power outlet when the
       power received lies within a permissible range of values, the
       perpetuation signal for instructing the inductive power outlet to



                                   7
               Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 8 of 38




                continue driving the primary inductive coil at the same power
                level.

         18.    “An inductive power receiver operable to receive power from at least

one inductive power outlet and to provide power to an electric load, the inductive

power receiver” of Claim 1 constitutes the preamble of the claim and therefore it is

not a claim limitation. 1

         19.    Defendant’s Product contains “at least one secondary inductive coil

for forming an inductive couple with at least one primary inductive coil associated

with the at least one inductive power outlet.” As shown below, Section 2 of the Qi-

standard requires that Defendant’s Product include “at least one secondary

inductive coil for forming an inductive couple with at least one primary inductive

coil associated with the at least one inductive power outlet:”




1
    Even if considered a limitation it would be met by the Defendant’s product.

                                           8
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 9 of 38




      20.    Defendant’s Product contains “a signal transmitter operable to provide

feedback signals for the inductive power outlet.” As shown below, Section 2 of the

Qi-standard requires that Defendant’s Product include “a signal transmitter:”




And Section 5.3.4 of the Qi-standard requires that the signal transmitter “provide

feedback signals for the inductive power outlet” stating “In the power transfer

phase, the Power Receiver controls the power transfer from the Power Transmitter,

by means of control data that it transmits to the latter.”

      21.    Defendant’s Product contains “a regulator operable to compare power

received by the inductive power receiver with reference values and to select

instruction signals accordingly.” Section 5.1 of the Qi-standard that Defendant’s

Product complies with states:

             The Power Receiver selects a desired Control Point—a desired
             output current and/or voltage, a temperature measured
             somewhere in the Mobile Device, etc. In addition, the Power
             Receiver determines its actual Control Point. Note that the
             Power Receiver may use any approach to determine a Control

                                           9
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 10 of 38




              Point. Moreover, the Power Receiver may change the approach
              at any time during the power transfer phase. Using the desired
              Control Point an actual Control Point, the Power Receiver
              calculates a Control Error Value—for example simply taking
              the (relative) difference of the two output voltages or
              currents—such that the result is negative if the Power
              Receiver requires less power in order to reach it desired
              Control Point, and positive if the Power Receiver requires
              more power in order to reach its desired Control Point . . ..

(emphasis added).

      22.     Defendant’s Product meets the limitation “wherein the inductive

power receiver is operable to send a perpetuation signal for the inductive power

outlet when the power received lies within a permissible range of values, the

perpetuation signal for instructing the inductive power outlet to continue driving

the primary inductive coil at the same power level.” Section 5.3.4 of the Qi-

standard that Defendant’s Product complies with states that “[t]he Power Receiver

shall set the Control Error Value to zero if the actual Control Point is equal to the

desired Control Point” thus providing a perpetuation signal for inductive power

when the power received lies within a permissible range of values and the

perpetuation signal for instructing the inductive power outlet to continue driving

the primary inductive coil at the same power level.”

      23.     Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’937 Patent.




                                         10
               Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 11 of 38




         2.      U.S. Patent No. 9,048,696

         24.     Claim 1 of the ’696 Patent reads:

                 1. An inductive power outlet operable to transfer power to an
                 inductive power receiver, said inductive power outlet
                 comprising:

                 a platform for supporting said inductive power receiver;

                 at least one primary inductive coil embedded in said platform;

                 an alignment mechanism configured to facilitate alignment
                 between said primary inductive outlet and said inductive power
                 receiver such that an inductive couple is formed between said
                 primary inductive coil and a secondary inductive coil of said
                 inductive power receiver, said inductive couple having a
                 characteristic resonant frequency; and

                 a driving circuit wired to said primary inductive coil, said
                 driving circuit comprising a switching unit configured and
                 operable to provide an oscillating driving voltage across said
                 primary inductive coil such that a secondary voltage is induced
                 in the secondary inductive coil;

                 wherein said driving circuit is configured and operable to
                 produce said oscillating driving voltage at a transmission
                 frequency substantially different from said characteristic
                 resonant frequency of said inductive couple.

         25.     “An inductive power outlet operable to transfer power to an inductive

power receiver, said inductive power outlet” of Claim 1 constitutes the preamble of

the claim and therefore it is not a claim limitation.2




2
    Even if considered a limitation it would be met by the Defendant’s product.

                                            11
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 12 of 38




      26.     Defendant’s Product contains “a platform for supporting said

inductive power receiver” as shown in the image below:




In addition, Section 2 of the Qi-standard that Defendant’s Product complies with

provides that “Typically, a Base Station has a flat surface—referred to as the

Interface Surface—on top of which a user can place one or more Mobile Devices.”

      27.     Defendant’s Product contains “at least one primary inductive coil

embedded in said platform” as shown below:




      28.     Defendant’s Product contains “an alignment mechanism configured to

facilitate alignment between said primary inductive outlet and said inductive power

receiver such that an inductive couple is formed between said primary inductive

coil and a secondary inductive coil of said inductive power receiver, said inductive



                                        12
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 13 of 38




couple having a characteristic resonant frequency.” Section 2 of the Qi-standard

that Defendant’s Product complies with provides that “there are two concepts for

horizontal alignment of the Primary Coil and Secondary Coil.” Section 2 of the Qi-

standard also shows that an inductive couple is formed between the primary

inductive coil and secondary inductive coil due to the horizontal alignment as

shown in the image below:




Further, Section 3.2.11.1.4 of the Qi-standard provides that the couple has a

characteristic resonant frequency stating “Near resonance, the voltage developed

across the series capacitance can reach levels exceeding 100V pk-pk.”

      29.     Defendant’s Product contains “a driving circuit wired to said primary

inductive coil, said driving circuit comprising a switching unit configured and

operable to provide an oscillating driving voltage across said primary inductive

coil such that a secondary voltage is induced in the secondary inductive coil.”

Section 3.2.6.2 of the Qi-standard that Defendant’s Product complies with provides

                                        13
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 14 of 38




that the “Power Transmitter design A6 uses a half-bride inverter to drive the

Primary Coil and a series capacitance.” This section also provides the following

diagram of this design:




By using this design, the driving circuit has a switching unit configured and

operable to provide an oscillating driving voltage across said primary inductive

coil such that a secondary voltage is induced in the secondary inductive coil.

      30.     Defendant’s Product meets the limitation “wherein said driving circuit

is configured and operable to produce said oscillating driving voltage at a

transmission frequency substantially different from said characteristic resonant

frequency of said inductive couple.” Section 3.2.6.2 of the Qi-standard that

Defendant’s Product complies with states that “the Operating Frequency range of

the half-bridge inverter is fop = 115…205 kHz . . . A higher Operating Frequency

or lower duty cycle result in the transfer of a lower amount of power . . .. When a

type A6 power Transmitter first applies a Power Signal (Digital Ping; see Section



                                         14
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 15 of 38




5.2.1), it shall use an initial Operating Frequency of 175kHz (and a duty cycle of

50%).” (see Qi standard, Part 4, section 2.2.6.2). Thus, by complying with the Qi-

standard, Defendant’s Product is configured and operable to produce said

oscillating driving voltage at a transmission frequency substantially different from

said characteristic resonant frequency of said inductive couple.

      31.     Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’696 Patent.


      3.      U.S. Patent No. 9,099,894

      32.     Claim 1 of the ’894 Patent reads:

              1. A signal reception circuit for an inductive power outlet
              operable to regulate inductive power transmission across an
              inductive power coupling, the inductive power coupling
              comprising at least one primary inductive coil associated with
              the inductive power outlet and a secondary inductive coil
              associated with an inductive power receiver, the inductive
              power outlet comprising:

              the at least one primary inductive coil connectable to a power
              supply;

              at least one driver configured to provide an oscillating voltage
              across the at least one primary inductive coil; and

              the signal reception circuit;

              wherein the signal reception circuit comprises a monitor wired
              to the at least one primary inductive coil, the monitor
              configured to detect at least one coded signal generated by a
              signal transmission circuit of the inductive power receiver
              connecting an electrical element to the secondary inductive coil;


                                              15
               Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 16 of 38




                 the at least one coded signal detectable as a pulse in primary
                 voltage or primary current, the pulse having an identifiable
                 characteristic frequency.

         33.     “A signal reception circuit for an inductive power outlet operable to

regulate inductive power transmission across an inductive power coupling

comprising at least one primary inductive coil associated with the inductive power

outlet and a secondary inductive coil associated with an inductive power receiver,

the inductive power outlet,” of Claim 1 constitutes the preamble of the claim and

therefore it is not a claim limitation.3

         34.     To the extent “at least one primary inductive coil associated with the

inductive power outlet” constitutes a claim limitation, Defendant’s Product meets

this limitation. Section 2 of the Qi-standard that Defendant’s Product complies

with shows that Defendant’s product contains a primary inductive coil that is

associated with a power transmitter as shown below:




3
    Even if considered a limitation it would be met by the Defendant’s product.

                                            16
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 17 of 38




      35.     Defendant’s Product contains “at least one primary inductive coil

connectable to a power supply” as shown below:




In addition, Section 2 of the Qi-standard that Defendant’s Product complies with

shows that this primary inductive coil is connectable to a power supply (aka the

Power Transmitter):




      36.     Defendant’s Product contains “at least one driver configured to

provide an oscillating voltage across the at least one primary inductive coil.” The

image below shows that FETs operate as a driver of the voltage to the coil and

resonant capacitors. In this design there are two sets of dual FETs, each of which

operates in half bridge topology. The first set (which is marked by red squares) is


                                        17
          Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 18 of 38




driving voltage to 3 of the coils, and the second set (which is marked by purple

squares) is driving the other two coils.




These drivers cause the voltage to oscillate at approximately 128 kHz. The results

of tests done on Defendant's Product reveals that the voltage oscillates at 127 kHz

as shown in the test scope output below.




                                           18
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 19 of 38




      37.     Defendant’s Product contains a “signal reception circuit.” Section

3.2.6 of the Qi-standard that Defendant’s Product complies with requires use of a

Control and Communications Unit with the Power Transmitter in the Base Station

which receives feedback signals from the inductive power receiver as shown in the

diagram below:




                                       19
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 20 of 38




In addition, Defendant’s Product includes the label CV90328B. The controller data

sheet associated with this part also includes a signal detector as shown in the image

below, which also confirms that Defendant's Product receives signals via the signal

detector:




                                         20
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 21 of 38




      38.     Defendant’s Product meets the “wherein the signal reception circuit

comprises a monitor wired to the at least one primary inductive coil” limitation.

Section 5.3.4 of the Qi-standard that Defendant’s Product complies with provides

that “The Power Receiver shall set the Control Error Value to zero if the actual

Control Point is equal to the desired Control Point. The Power Receiver shall set

the Control Error Value to a negative value to request a decrease of the Primary

Cell current. The Power Receiver shall set the Control Error Value to a positive

value to request an increase of the Primary Cell Current.” Thus, the signal

reception circuit must be able to monitor the primary induction coil. The signal

reception circuit including the monitor in the Defendant's Product is on a single


                                        21
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 22 of 38




circuit board that also includes the primary coil and the primary coil and the signal

reception circuit are electrically connected (wired) on the board as shown in the

image below:




      39.     Defendant’s Product meets “the monitor configured to detect at least

one coded signal generated by a signal transmission circuit of the inductive power

receiver connecting an electrical element to the secondary inductive coil”

limitation. Section 5.3.4 of the Qi-standard that Defendant’s Product complies with

provides that “In the power transfer phase, the Power Receiver controls the power

transfer from the Power Transmitter by means of control data that it transmits to

the latter. For this purpose, the Power Receiver shall submit . . . packets.” Thus, the

signal reception circuit of the Defendant's Product is configured to detect the coded

signals generated by the transmission circuit of the inductive power receiver.




                                          22
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 23 of 38




      40.       Defendant’s Product meets “the at least one coded signal detectable as

a pulse in primary voltage or primary current, the pulse having an identifiable

characteristic frequency” limitation. This is confirmed by a test of Defendant’s

Product in which a test receiver sending Control Error 0 command every 80

milliseconds was placed on the transmitter. As can be seen the instruction signals

are received and decoded in parallel with the carrier signal of the primary coil

being active:




      41.       Based on the foregoing, Defendant’s Product infringes at least Claim

1 of the ’894 Patent.




                                           23
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 24 of 38




C.    Defendant’s Additional Infringing Products

      42.     In addition to Defendant’s Product, Defendant also sells the following

products which practice the Qi standard:

            • Dual Wireless Charging Pad 10W Fast 2 In 1 Wireless Charger which

              is sold on Choetech.com;

            • Magnetic Wireless Charger Pad for iPhone 12 Magsafe Portable

              Charger Galaxy S20 which is sold on Choetech.com;

            • T555-S Choetech 10W 7.5W Fast Wireless Charger Stand which is

              sold on Choetech.com;

            • Qi Wireless Car Charging Stand 10W Wireless Charger which is sold

              on Choetech.com;

            • T511S Choetech QI Certified 10W/7.5W Fast Wireless Charger Pad

              Phone Charger which is sold on Choetech.com;

            • MagSafe iPhone Magnetic Wireless Charger Stand 2 in 1 Fast

              Charing Stand Dock which is sold on Choetech.com;

            • 3 Coils Fast Wireless Charging Pad 10W Qi Standard Wireless

              Charger which is sold on Choetech.com;

            • T530-S Choetech One Touch Air Vent Phone Mount Holder Wireless

              Charger which is sold on Choetech.com;




                                           24
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 25 of 38




• 15W Qi Fast Wireless Charger Slim Chargeing Pad which is sold on

  Choetech.com;

• Choetech Magasafe Fast Wireless Charger Stand Holder for iPhone

  12 (H047+T517) which is sold on Choetech.com;

• T569S Magnetic Triple Wireless Charger, Choetech Fast Wireless

  Charger for Multiple Devices with Mag-Safe Charging,Wireless

  Charging Pad which is sold on Choetech.com;

• MIX00106 CHOETECH MagLeap Metal Plate 2Pack Compatible

  with Apple Magsafe Charger and Wireless Charger which is sold on

  Choetech.com;

• T518 Qi Certified 7.5W Fast Wireless Charger which is sold on

  Choetech.com;

• Fast Charge Wireless Charging Stand 10W Qi-Certified Wireless

  Charger 2-Pack which is sold on Choetech.com;

• Choetech T511 5W Qi Wireless Charger which is sold on

  Choetech.com;

• T548 CHOETECH 10W/7.5W Wireless Charger Gooseneck Phone

  Holder which is sold on Choetech.com;

• Qi Wireless Charging Pad 10W Fast Wireless Charger Smart

  Lightning Sensor which is sold on Choetech.com;


                            25
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 26 of 38




• T570 CHOETECH 2 in 1 Wireless Charger, 10W Max Wireless

  Charging Pad with Adapter for Galaxy Watch which is sold on

  Choetech.com;

• T317 2 in 1 Dual Wireless Charger Pad & Foldable Apple Watch

  (MFI Certified) which is sold on Choetech.com;

• Dual Wireless Charging Pad [White] 10W Fast 2 In 1 Wireless

  Charger which is sold on Choetech.com;

• MagSafe iPhone 12 Magnetic Wireless Charger Stand 2 in 1 Fast

  Charing Stand which is sold on Choetech.com;

• T569 CHOETECH Triple 3 in 1 Qi-Certified Fast Wireless Charger

  with Adapter for iPhone 12 which is sold on Choetech.com;

• Choetech Airpods Wireless Charger Phone Fast Charging Station Pad

  Dock T550F which is sold on Choetech.com;

• CHOETECH Dual Wireless Charger (QC3.0 Adapter included), 5

  Coils Qi Certified Fast Wireless Charging Pad Compatible with

  iPhone 11 11Pro/11Pro Max/XS which is sold on walmart.com;

• CHOETECH Fast Wireless Charger Stand, Qi-Certified 7.5W

  Compatible iPhone 11/11 Pro/11 Pro Max/xs Max/xr/xs/x/8/8+,10W

  Fast-Charging Galaxy Note 10/S10/S10+ which is sold on

  walmart.com;


                            26
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 27 of 38




• CHOETECH Dual Wireless Charger, Fast Wireless Charging Pad

  Compatible 5 Coils Qi Certified with iPhone 12 11 11Pro/11Pro

  Max/XS, QC3.0 Adapter included which is sold on walmart.com;

• CHOETECH Wireless Charger (2 Pack),10W Max Qi-Certified Fast

  Wireless Charging Pad Compatible with iPhone 11/11 Pro/11 Pro

  Max/XS Max/XS/X/8, Samsung which is sold on walmart.com;

• CHOETECH Wireless Charger (2 Pack),Qi-Certified 10W Max Fast

  Wireless Charging Pad Stand Bundle Compatible with iPhone 12/12

  Pro/SE /11/11 Pro/11Pro Max/XS, Galaxy S20+/S10/Note 10,

  AirPods Pro which is sold on walmart.com;

• CHOETECH Wireless Car Charger, 10W/7.5W Qi Wireless Fast

  Charging Car Mount, USB-C Dashboard Phone Holder Compatible

  with iPhone XS/XS Max/XR/X/8/8+, Samsung S10/S10+/Note

  9/S9/S9+/S8/S8+, LG V30 which is sold on walmart.com;

• Choetech Airpods Wireless Charger Phone Fast Charging Station Pad

  Dock T550F which is sold on walmart.com;

• CHOETECH 15W Wireless Charger, Fast Wireless Charging Stand

  with QC 3.0 Adapter Compatible iPhone 11/11 Pro/11 Pro Max/XS

  Max/XR/XS/X/8,LG              V30/V35/V40/G8,Galaxy            Note

  10/S20/S20+/S10/S10E, Pixel 3/4XL which is sold on walmart.com;


                           27
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 28 of 38




• Choetech Magasafe Fast Wireless Charger Stand Holder For IPhone

  12 (H047+T517) which is sold on walmart.com;

• CHOETECH Wireless Charger Gooseneck Phone Holder,10W/7.5W

  Wireless Charging Stand Bed Gooseneck Mount Flexible Arm 360

  Clip Bracket Clamp Compatible with iPhone 12/SE/11 Pro,Galaxy

  S20,4.7-7" Device which is sold on walmart.com;

• T569S Magnetic Triple Wireless Charger, Choetech Fast Wireless

  Charger For Multiple Devices With Mag-Safe Charging,Wireless

  Charging Pad which is sold on walmart.com;

• Choetech - 2Pack Dual Wireless Charger 5 Coils Qi Certified Fast

  Wireless Charging Pad which is sold on walmart.com;

• T570 CHOETECH 2 In 1 Wireless Charger, 10W Max Wireless

  Charging Pad With Adapter For Galaxy Watch which is sold on

  walmart.com;

• CHOETECH [MFI Certified] Wireless Charger Compatible with

  Apple Watch, Portable 900mAh Keychain Power Bank Compatible

  with Apple Watch 5/4/3/2/1 which is sold on walmart.com;

• CHOETECH [MFI Certified] Wireless Charger Compatible with

  Apple Watch, Portable 900mAh Keychain Power Bank Compatible




                            28
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 29 of 38




  with Apple Watch 5/4/3/2/1 & Nike, 38mm/42mm Apple Watch

  which is sold on walmart.com;

• CHOETECH Portable Charger, 900mAh Wireless Charger Keychain

  Smart Power Bank, Pocket Sized Travel Charger Fits for Apple

  Watch Series SE 6 5 4 3 2 1 for All 38mm 42mm Apple Watch [MFi

  Certified] which is sold on walmart.com;

• T569 CHOETECH Triple 3 In 1 Qi-Certified Fast Wireless Charger

  With Adapter For IPhone 12 which is sold on walmart.com;

• CHOETECH Wireless Charger (2 Pack),10W Max Qi-Certified Fast

  Wireless Charging Pad Compatible with iPhone 11/11 Pro/11 Pro

  Max/XS Max/XS/X/8, Samsung which is sold on walmart.com;

• CHOETECH Dual Wireless Charger (QC3.0 Adapter included), 5

  Coils Qi Certified Fast Wireless Charging Pad Compatible with

  iPhone 11 11Pro/11Pro Max/XS Max/X, Samsung, AirPo Prime Day

  Deals 2021 which is sold on walmart.com;

• CHOETECH 15W Wireless Charger, Fast Wireless Charging Stand

  with QC 3.0 Adapter Compatible iPhone 11/11 Pro/11 Pro Max/XS

  Max/XR/XS/X/8,LG V30/V35/V40 which is sold on walmart.com;




                            29
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 30 of 38




• CHOETECH Apple Watch Charger Stand (MFi Certified) 4 in 1

  Wireless Charging Station for Apple Watch Series 5/4/3/2/1,AirPods

  Pro,iPhone 11/11 Pro/11 which is sold on walmart.com;

• CHOETECH Dual Wireless Charger (QC3.0 Adapter included), 5

  Coils Qi Certified Fast Wireless Charging Pad Compatible with

  iPhone 11 11Pro/11Pro Max/XS which is sold on walmart.com;

• CHOETECH [MFI Certified] Wireless Charger Compatible with

  Apple Watch, Portable 900mAh Keychain Power Bank Compatible

  with Apple Watch 5/4/3/2/1 & which is sold on walmart.com;

• CHOETECH Wireless Cell Phone Charging Pad for Qi-Enabled

  Devices, Silver which is sold on walmart.com;

• CHOETECH 4 in 1 Wireless Charging Station, Smart Watch Wireless

  Charger Stand, 4 in 1 Charging Station Dock (MFi Certified) Fits for

  Apple Watch Series 5/4/3/2/1, AirPods Pro, iPhone 11/11 Pro/11

  which is sold on walmart.com;

• Qi Fast Wireless Charger 7.5W which is sold on walmart.com;

• CHOETECH for android S7 / S7edge Wireless Fast Charger Quick

  Charge 10w Universal S8 / s8 plus # T518 Diamond Black which is

  sold on walmart.com;




                            30
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 31 of 38




• CHOETECH 15W Magnetic Wireless Charging Pad which is sold on

   walmart.com;

• CHOETECH Magnetic Wireless Charging Pad, 15W Five Charge

   Modes, Ultra-thin Design which is sold on walmart.com;

• MagSafe IPhone Magnetic Wireless Charger Stand 2 In 1 Fast

   Charging Stand Dock which is sold on walmart.com;

• T524S Choetech 10W/7.5W Fast Wireless Charging Stand which is

   sold on walmart.com;

• Choetech t511 7.5w qi wireless charging pad with anti-slip rubber for

   qi-enabled devices - black which is sold on walmart.com;

• T518 Qi Certified 7.5W Fast Wireless Charger which is sold on

   walmart.com;

• Qi T518 Fast Wireless Charger 7.5W which is sold on walmart.com;

• Qi Wireless Car Charging Stand 10W Wireless Charger which is sold

   on walmart.com;

• T513-S 3 Coils 10W Fast Wireless Charging Pad which is sold on

   walmart.com;

• Dual Wireless Charging Pad 10W Fast 2 In 1 Wireless Charger which

   is sold on walmart.com; and




                             31
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 32 of 38




            • Smartphone Stand qi Wireless Charger 10W/7.5W Flexible Arm

               Smartphone Arm Stand While Sleeping Reinforced Root 360-degree

               rotation Compatible with 4.7 which is sold on walmart.com.

These products shall be referred to as “Defendant’s Additional Products.”

      43.      On information and belief, Defendant’s Additional Products operate

in the same manner as Defendant’s Product and therefore also infringe the ’937,

’696, and ’894 Patents for the reasons explained above.

D.    Defendant’s Knowledge of the Patents-in-Suit

      44.      In or around August 2018, Powermat had conversations with

Defendant regarding the existence of the patents-in-suit, that Defendant’s Product

was covered by these patents, and informing Defendant that it needed a license to

the patents.

      45.      Thus, Defendant has had actual knowledge of the patents-in-suit since

at least August 2018.

                           IV.    CLAIMS FOR RELIEF

               Count I: Infringement of U.S. Patent No. 9,006,937

      46.      Powermat realleges the preceding paragraphs as though set forth fully

herein.

      47.      By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is


                                         32
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 33 of 38




infringing at least claim 1 of the ’937 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      48.     Defendant’s activities also constitute infringement of other claims of

the ’937 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      49.     Even though Defendant has notice of the ’937 patent, Defendant

continued its infringement of the ’937 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      50.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.

      51.     Powermat has been, and will continue to be, irreparably harmed by

Defendant’s infringing conduct unless Defendant is enjoined by this Court.

      52.     Powermat has no adequate remedy at law.

             Count II: Infringement of U.S. Patent No. 9,048,696

      53.     Powermat realleges the preceding paragraphs as though set forth fully

herein.

      54.     By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is


                                           33
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 34 of 38




infringing at least claim 1 of the ’696 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      55.     Defendant’s activities also constitute infringement of other claims of

the ’696 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      56.     Even though Defendant has notice of the ’696 patent, Defendant

continued its infringement of the ’696 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      57.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.

      58.     Powermat has been, and will continue to be, irreparably harmed by

Defendant’s infringing conduct unless Defendant is enjoined by this Court.

      59.     Powermat has no adequate remedy at law.

             Count III: Infringement of U.S. Patent No. 9,099,894

      60.     Powermat realleges the preceding paragraphs as though set forth fully

herein.

      61.     By making, using, offering for sale, and/or selling Defendant’s

Product and Defendant’s Additional Products in the United States, Defendant is


                                           34
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 35 of 38




infringing at least claim 1 of the ’894 Patent, under at least 35 U.S.C. § 271(a)

either literally or under the doctrine of equivalents as explained above.

      62.     Defendant’s activities also constitute infringement of other claims of

the ’894 patent. Powermat has suffered damages as a result of the infringing

activities of Defendant, and Powermat will continue to suffer damages as along as

those infringing activities continue.

      63.     Even though Defendant has notice of the ’894 patent, Defendant

continued its infringement of the ’894 patent thereafter. Defendant’s infringement

has been willful, wanton and deliberate.

      64.     Powermat has suffered damages as a result of the infringing activities

of Defendant and will continue to suffer such damages as long as those infringing

activities continue.

      65.     Powermat has been, and will continue to be, irreparably harmed by

Defendant’s infringing conduct unless Defendant is enjoined by this Court.

      66.     Powermat has no adequate remedy at law.

                              PRAYER FOR RELIEF

      WHEREFORE, Powermat prays for judgment against Defendant as

follows:

      A.      A determination that Defendant has infringed U.S. Patent No.

9,006,937 literally or under the doctrine of equivalents;


                                           35
           Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 36 of 38




      B.     A determination that Defendant has infringed U.S. Patent No.

9,048,696 literally or under the doctrine of equivalents;

      C.     A determination that Defendant has infringed U.S. Patent No.

9,099,984 literally or under the doctrine of equivalents;

      D.     Awarding Plaintiff its damages, together with prejudgment interest

and costs, and increasing those damages to three times the amount found or

assessed as provided by 35 U.S.C. § 284;

      E.      A determination that this case is exceptional within the meaning of

35 U.S.C. § 285, and awarding Plaintiff reasonable attorneys’ fees and costs and

disbursements in this action;

      F.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any

and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,006,937;

      G.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any

and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,048,696;

      H.     Preliminary and permanently enjoining and restraining Defendant, its

officers, directors, employees, agents, servants, successors, and assigns, and any


                                         36
            Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 37 of 38




and all persons acting in privity or in concert with Defendant from further

infringement of U.S. Patent No. 9,099,894;

       I.     An award of Plaintiff’s taxable costs of this civil action, including

interest;

       J.     An award of any additional costs and disbursements incurred as a

result of bringing this action; and

       K.     Any such other, further, and additional relief that the Court deems

reasonable.


                                  JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a jury trial on all issues

triable by a jury.

Dated: July 14, 2021.                  Respectfully submitted,


                                       /s/ Charles L. Ainsworth
                                       Charles L. Ainsworth (Texas 00783521)
                                       PARKER, BUNT & AINSWORTH, P.C.
                                       100 East Ferguson, Suite 418
                                       Tyler, Texas 75702
                                       Tel: (903) 531-3535
                                       charley@pbatyler.com

                                       Mark A. Cantor (MI Bar #P32661)
                                       Marc Lorelli (MI Bar #P63156)
                                       Rebecca J. Cantor (MI Bar #P76826)
                                       BROOKS KUSHMAN P.C.
                                       1000 Town Center, 22nd Floor


                                         37
Case 6:21-cv-00723 Document 1 Filed 07/14/21 Page 38 of 38




                          Southfield, MI 48075
                          Telephone: (248) 358-4400
                          Fax: (248) 358-3351
                          mcantor@brookskushman.com
                          mlorelli@brookskushman.com
                          rcantor@brookskushman.com

                          Attorneys for Plaintiff




                            38
